DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding independent claim 1, the prior arts found do not teach the limitation “...the server... provide instructions to a second device for generating and displaying a graphical user interface at the second device, the graphical user interface including a set of one or more selectable options, each of the one or more selectable options relating to the voice query and identifying a refinement of the interpretation of the voice query; receive, from the second device, an indication of a selection of one of the one or more selectable options from the set in the graphical user interface displayed at the second device; and cause a command associated with the selected option to be executed by the first device” in combination with all other claim limitations.  Independent claims 12 and 20 also recite similar limitations as in claim 1, and are allowed for the same reason. In terms of closest prior art found, LeBeau et al. (US PGPub. No. 2011/0184730) (hereinafter LeBeau) is the closest prior art found that teaches the server receives an audio signal from the client device (i.e. a first device) and then identify candidate terms and the possible intended actions for each candidate term to the client device for selection, however, this is different from the application invention because in the application invention the selectable options relating to the voice query is provided to a second device for user selection not the first device that send the voice query to the server, and the selected option on the second device is executed by the first device instead of the second device where user made the selection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174